Case 3:21-cv-00253-HEH Document 24 Filed 05/25/21 Page 1 of 6 PagelD# 198

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ASHLEY COX, et al,
Plaintiffs,

V. Case No, 3:21-cv-253-HEH

ELLEN MARIE HESS, in her official

capacity as Commissioner of the Virginia
Employment Commission,

Defendant.

JOINT MOTION FOR ENTRY OF SETTLEMENT ORDER
AND REQUEST TO STAY THIS ACTION PENDING SETTLEMENT

Plaintiffs Ashley Cox, Emily Dimond, Penny Williams, Amber Dimmerling, and Lenita
Gibson, on behalf of themselves and all others similarly situated (collectively, the “Plaintiffs”),
and Defendant Ellen Marie Hess, in her official capacity as Commissioner of the Virginia
Employment Commission (the “Commissioner” or “Defendant”), by counsel, respectfully move
this Court for entry of the enclosed Settlement Order pursuant to judicial mediation (the
“Settlement Order”) and, in connection with the settlement reached by the parties, enter an order
staying all further proceedings in this action pending resolution of matters addressed in the
Settlement Order. In support of their joint Motion, Plaintiffs and Defendant state as follows:

l. As the Court is aware, the Parties have engaged in fruitful settlement discussions,
including a joint meeting for an in-person judicial mediation on May 17, 2021, which have
culminated in a settlement that is memorialized in the enclosed Settlement Order.

Zi In connection with the settlement, the Parties move this Court to enter an order

staying this action, including the suspension of all proceedings and filing deadlines in the case,
Case 3:21-cv-00253-HEH Document 24 Filed 05/25/21 Page 2 of 6 PagelD# 199

pending resolution of matters addressed in the Settlement Order and periodic joint status reports
to be filed with the Court by the Parties.

3. The entry of the enclosed Settlement Order is necessary to memorialize the terms
of the settlement reached by the Parties.

4. Pursuant to Local Civil Rule 7(J), Plaintiffs and Defendant further request
disposition of this Motion without a hearing.

5. This Joint Motion is unopposed. A copy of the proposed Settlement Order, which
has been fully endorsed by the parties, is being filed contemporaneously herewith.

WHEREFORE, Plaintiffs and Defendant respectfully request that the Court: (1) enter the
proposed Settlement Order and (2) enter an order staying this action pending resolution of the
matters addressed in the Settlement Order.
Date: May 25, 2021 Respectfully submitted,

ELLEN MARIE HESS, in her official capacity
as Commissioner of the Virginia Employment
Commission

By: ___/s/

William W. Tunner (VSB #38358)
William D. Prince IV (VSB #77209)
Michael G. Matheson (VSB #82391)
John P. O’ Herron (VSB #79357)
Rachel W. Adams (VSB #92605)
THOMPSON MCMULLAN, P.C.

100 Shockoe Slip, 3rd Floor
Richmond, Virginia 23219

Tel: (804) 649-7545

Fax: (804) 780-1813
wtunner@t-mlaw.com
wprince@t-mlaw.com
mmatheson@t-mlaw.com
Joherron@t-mlaw.com
radams@t-mlaw.com
Case 3:21-cv-00253-HEH Document 24 Filed 05/25/21 Page 3 of 6 PagelD# 200

Counsel for Defendant Ellen Marie Hess, in her
official capacity as Commissioner of the Virginia
Employment Commission

ASHLEY COX, EMILY DIMOND, PENNY
WILLIAMS, AMBER DIMMERLING, AND
LENITA GIBSON, on behalf of themselves and all
others similarly situated

By: !s/

Leonard A. Bennett (VSB #37523)
Amy Austin (VSB #46579)

Craig C. Marchiando (VSB #89736)
Consumer Litigation Associates, P.C.
763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601
Telephone: (757) 930-3660
Facsimile: (757) 930-3662

Steven Fischbach (VSB #94280)
Virginia Poverty Law Center
919 East Main Street, Suite 610
Richmond, VA 23219
Telephone: (804) 351-5266

Brenda Castaneda (VSB #72809)
Patrick Levy-Lavelle (VSB #71190)
Granville Warner (VSB #24957)
Legal Aid Justice Center

1000 Preston Avenue
Charlottesville, VA 22903
Telephone: (434) 977-0553

Daniel Turezan (VSB #81551)
Admission to EDVA Pending
Legal Aid Works

500 Lafayette Blvd., Suite 100
Fredericksburg, VA 22401
Case 3:21-cv-00253-HEH Document 24 Filed 05/25/21 Page 4 of 6 PagelD# 201

Telephone: (540) 371-1105

Kristi Cahoon Kelly (VSB #72791)
Andrew J. Guzzo (VSB #82170)
Casey S. Nash (VSB #84261)
Kelly Guzzo, PLC

3925 Chain Bridge, Suite 202
Fairfax, VA 22030

Telephone: (703) 424-7572
Facsimile: (703) 591-0167

Counsel for Plaintiffs Ashley Cox, et al.
Case 3:21-cv-00253-HEH Document 24 Filed 05/25/21 Page 5 of 6 PagelD# 202

CERTIFICATE OF SERVICE
I hereby certify that on the 25th day of May, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following:

Craig C. Marchiando (VSB #89736)
Leonard A. Bennett (VSB #37523)
Amy Austin (VSB #46579)
Consumer Litigation Associates, P.C.
763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601
Telephone: (757) 930-3660
Facsimile: (757) 930-3662
lenbennett@clalegal.com
craig@clalegal.com
amyaustin@clalegal.com

Steven Fischbach (VSB #94280)
Virginia Poverty Law Center
919 East Main Street, Suite 610
Richmond, VA 23219
Telephone: (804) 351-5266
steve@vplc.org

Brenda Castaneda (VSB #72809)
Patrick Levy-Lavelle (VSB #71190)
Granville Warner (VSB #24957)
Legal Aid Justice Center

1000 Preston Avenue
Charlottesville, VA 22903
Telephone: (434) 977-0553
brenda@justice4all org
pat@justice4all.org
cwarner@justice4all.org

Daniel Turczan (VSB #81551)
Admission to EDVA Pending
Legal Aid Works

500 Lafayette Blvd., Suite 100
Fredericksburg, VA 22401
Telephone: (540) 371-1105
dturczan@legalaidworks.org
Case 3:21-cv-00253-HEH Document 24 Filed 05/25/21 Page 6 of 6 PagelD# 203

Kristi Cahoon Kelly (VSB #72791)
Andrew J. Guzzo (VSB #82170)
Casey S. Nash (VSB #84261)
Kelly Guzzo, PLC

3925 Chain Bridge, Suite 202
Fairfax, VA 22030

Telephone: (703) 424-7572
Facsimile: (703) 591-0167
kkelly@kellyguzzo.com

aguzzo@kellyguzzo.com
casey@kellyguzzo.com

By:___/s/

William W. Tunner (VSB #38358)
THOMPSON MCMULLAN, P.C.

100 Shockoe Slip, 3rd Floor
Richmond, Virginia 23219

Tel: (804) 649-7545

Fax: (804) 780-1813
wtunner@t-mlaw.com

Counsel for Defendant Ellen Marie Hess, in her
official capacity as Commissioner of the Virginia
Employment Commission
